DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of claims
	Claims 1-10 as amended on 10/13/2022 are pending and under examination. 
Claim Rejections - 35 USC § 112
 				               Indefinite
Claims 6-10 as amended remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitation “a fermentation broth”.  It is unclear as claimed whether “fermentation broth” is intended as a whole culture including cells of the claimed strain or as a supernatant separated from the cells. The same rejection is applied to the depending claims 7-10.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 as amended remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.
The claim recite a product that is a strain Streptococcus sp. 121 (GDMCC No: 61195) and compositions therewith including cells of the claimed strain (claims 1-5) and a fermentation broth, a supernatant or an extract derived from the strain (claims 6-10). 
The representatives of Streptococcus are widely exist in nature (specification page 1). The claimed strain is a naturally occurring bacteria that is found and/or present in intestines of animals rats (specification page 7, line 4) and, thus, it is a product of nature. The “isolated” and “purified” characteristics of claimed bacteria does not modify claimed bacteria which remains a naturally occurring bacteria and, thus, product of nature. The fermentation products (fermentation both, supernatant or extract) including compounds produced by the cells of naturally occurring bacteria are also natural products for being produced by naturally-occurring bacteria. 
Further, the claim-recited forms of compositions including “a formulation” and “a medicament” are generic. 
Thus, this judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 as amended remain rejected under 35 U.S.C. 102 (a) (1) as anticipated by Khalil et al or, in the alternative, under 35 U.S.C. 103 as obvious over Khalil et al (Polish Journal of Microbiology, 2009, vol.58, NO. 1, pages 49-55). 
The cited reference by Khalil describes a composition that is separated from cells of Streptococcus and that contains bacteriocin-like antimicrobial compounds effective against pathogenic representatives of Shigella and Klebsiella (entire document including abstract, and tables 1 and 2). 
The referenced antimicrobial composition with bacteriocin derived from Streptococcus appears to be identical to the presently claimed formulations with a fermentation broth or a supernatant or an extract of the claimed bacterial strain and is considered to anticipate the claimed product since it is derived from a representative of the same bacterial species and, most importantly, it has an antimicrobial activity including antimicrobial effects against pathogenic representatives of Shigella and Klebsiella. The exact chemical structure of the claimed product is unknown as claimed and as disclosed. Consequently, the claimed product appears to be anticipated by the cited reference.
In the alternative, even if the claimed product is not identical to the referenced product with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced product is likely to possess the same characteristics of the claimed product in view of the similar characteristics which they have been shown to share such as antimicrobial effects against pathogenic representatives of Shigella and Klebsiella. Thus, the claimed product  would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been fully considered but they are not all found persuasive.
Deposit requirement for the claimed stain Streptococcus sp. strain 121 (GDMCC No: 61195) has been met in the papers filed on 1013/2022. 
With regard to the rejection of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, Applicants argue that a common understanding is that both broth and supernatant contain bacterial culture. However, it remains unclear whether or not the claimed “broth”  (claims 6-10) contains cells of the novel strain. There is no question about supernatant (or extract) since they are separated from the cells and contain substances(s) of unknown chemical structure and constitution. 
With regard to rejection of claims 6-10 under 35 U.S.C. 102 (a) (1) as anticipated by Khalil et al or, in the alternative, under 35 U.S.C. 103 as obvious over Khalil et al (Polish Journal of Microbiology, 2009, vol.58, NO. 1, pages 49-55) Applicants’ main argument is that the claimed Streptococcus strain CDMCC 61197 is novel and distinct from the other prior strains as demonstrated by DNA-DNA hybridization.
This argument would be convincing for the claims 1-5. But the claims 1-5 were/are not rejected for being drawn to the novel strain. 
However, this argument is not convincing  with regard to the rejected claims 6-10 that are drawn to the products without the cells of the novel strain, wherein the products of claims 6-10 solely contain compounds of unknown chemical structure and constitution. 
The cited reference by Khalil describes a composition that is separated from cells of Streptococcus and that contains bacteriocin-like antimicrobial compounds effective against pathogenic representatives of Shigella and Klebsiella (entire document including abstract, and tables 1 and 2). Thus, the cited composition is either the same or substantially similar to the claims product for having the same biological effects as intended for the claimed products. 
No claims are allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 10, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653